Exhibit SCOLR Pharma, Inc. Announces Resignation of CEO Daniel O. Wilds BOTHELL, WA., December 16, 2008, - SCOLR Pharma, Inc. (NYSE Alternext: DDD) today announced that Daniel O. Wilds had resigned as Chief Executive Officer of the Company and as a member of its Board of Directors effective December 12, Michael N. Taglich, Chairman of the Board of SCOLR Pharma, said, “On behalf of the Board of Directors and SCOLR’s entire organization, I would like to thank Dan for his more than five years of vision and leadership. We are focused on advancing our extended release CDT® ibuprofen towards an FDA submission in 2009. We believe we are well positioned to achieve advantageous alliances with major pharmaceutical companies and other potential partners. We continue to manage our cash to maximize resources appropriately in the current environment. Our development work continues on a positive track and I believe that advancing our core proprietary clinical programs will result in increased shareholder value and make us a stronger organization.” The Company will be managed by its existing executive management team on an interim basis. About SCOLR Pharma Based in Bothell, Washington, SCOLR Pharma, Inc. is a specialty pharmaceutical company.
